Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0015] line 1 “measuring system 10” should be –measuring system 100—to match the numbering in the drawings.
In the specification at paragraph [0048] line 1 “patter” should be –pattern--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 12-14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liebermann (6,415,199).
The device as claimed is disclosed by Liebermann with a first recognition pattern (see figures 1-3, 9, and 11), disposed at a stretchable (abstract) part of the measurement garment, wherein the first recognition pattern comprises a first reference point and a second reference point (see figure 9 for example), the stretchable part corresponds to a body part of a wearer wearing the measurement garment, and a specific distance between the first reference and a second reference point varies in 
With respect to claim 2 Liebermann discloses the first reference point and the second reference point are horizontally arranged (see figures 1-3, 9, and 11 for the horizontal reference points), and the variation of the specific distance is used for measuring a girth around the body part (see column 6 lines 23+ and the abstract).
With respect to claim 3 Liebermann discloses the first reference point and the second reference point form a reference point set, and the first recognition pattern further comprises a plurality of the reference point sets that are horizontally arranged as a measuring row (see figures 1-3, 9 and 11 and column 6 lines 23+ as well as the abstract).
With respect to claim 4 Liebermann discloses the specific distance of each of the reference point sets are used to obtain a plurality of values of the girth around the body part, and the values are averaged to obtain a candidate girth around the body part (see column 6 lines 23+ and the abstract).
With respect to claim 5 Liebermann discloses the first recognition pattern includes a plurality of the measuring rows which are arranged vertically, in response to one of the measuring row is chosen by the wearer (see figures 1-3, 9 and 11 and column 6 lines 23+ as well as the abstract).
With respect to claim 6 Liebermann discloses the first reference point and the second reference point are vertically arranged, and the variation of the specific distance is used for measuring a length of the body part (see figures 1-3, 9 and 11 and column 6 lines 23+ as well as the abstract).

With respect to claim 8 Liebermann discloses the first reference point and the second reference point are arranged on a circumferential line of the measurement garment, and the measurement garment has no opening on the circumferential line (see figures 1-3, 9 and 11).
With respect to claim 12 Liebermann discloses the first reference point and the second reference point are arranged on a circumferential line of the measurement garment, and in response to the specific distance is changed from a first value to be a second value, the dimension of the body part is obtained based on the first value, the second value, a length of the circumferential line, and a corrected parameter part (see figures 1-3, 9 and 11 and column 6 lines 23+ as well as the abstract).
With respect to claim 13 Liebermann discloses the measurement garment comprises a front piece and a back piece, and the measurement garment further comprises a second recognition pattern identical to the first recognition pattern, the first recognition pattern is disposed at one of the front piece and the back piece, the second recognition pattern is disposed at another of the front piece and the back piece, and the first recognition pattern and the second recognition pattern are opposite to each other; wherein the first reference point and the second reference point on each of the first recognition pattern and the second recognition pattern are arranged on a circumferential line of the measurement garment, the circumferential line comprises a first width of the front piece and a second width of the back piece, and in response to 
With respect to claim 14 Liebermann discloses a first recognition pattern, disposed at a stretchable part of the measurement garment (the entire garment is stretchable), wherein the first recognition pattern comprises a first reference point and a second reference point, the stretchable part corresponds to a body part of a wearer wearing the measurement garment, and a specific distance between the first reference and a second reference point varies in response to the body part, and; and a measuring device (column 6 lines 23+), configured to obtain a dimension of the body part based on a variation of the specific distance after capturing the first recognition pattern (see figures 1-3, 9 and 11 and column 6 lines 23+ as well as the abstract).
With respect to claim 18 Liebermann discloses the first reference point and the second reference point are arranged on a circumferential line of the measurement garment (figures 1-3, 9, and 11), and in response to the specific distance is changed from a first value to be a second value, the measuring device the dimension of the body part based on the first value, the second value, a length of the circumferential line, and a corrected parameter (column 6 lines 23+ as well as the abstract).
With respect to claim 18 Liebermann discloses the measurement garment comprises a front piece and a back piece, and the measurement system further .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebermann (6,415,199) in view of Gong (2018/0010902).

Gong teaches using a non-stretchable garment with a stretchable section where the measurement takes place to concentrate the uniform stretching in the measurement area.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the garment of Liebermann non-stretchable in the areas that are not being measured and make the measurement area more uniformly stretchable as taught by Gong to make the measurement more accurate in the measurement area.
With respect to claim 11 the combination of Liebermann in view of Gong disclose the non-stretchable part has a specific width (the non-stretchable section of Gong is a specific size), the first reference point and the second reference point are arranged on a circumferential line of the measurement garment, and in response to the specific distance is changed from a first value to be a second value, the girth around the body part is obtained based on the first value, the second value, a length of the circumferential line excluding the specific width, and a corrected parameter (see figures 1-3, 9 and 11 and column 6 lines 23+ as well as the abstract of the base reference of Liebermann).
With respect to claim 16 the combination of Liebermann in view of Gong disclose the measurement garment includes a front piece and a back piece, the front piece has a non-stretchable part, the first recognition pattern is disposed at the back piece and opposite to the non-stretchable part (the teaching reference of Gong teaches using the 
With respect to claim 17 the combination of Liebermann in view of Gong disclose the non-stretchable part has a specific width (taught by Gong), the first reference point and the second reference point are arranged on a circumferential line of the measurement garment, and in response to the specific distance is changed from a first value to be a second value, the measuring device obtains the girth around the body part based on the first value, the second value, a length of the circumferential line excluding the specific width, and a corrected parameter (disclosed by the base reference of Liebermann in figures 1-3, 9 and 11 and column 6 lines 23+ as well as the abstract).
Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855